Citation Nr: 0000188	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for the residuals of 
rib fractures.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back injury.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a ventral hernia due to VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on honorable duty from October 1943 to May 
1946.

This appeal arose from a January 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for rib 
fractures, refused to reopen the claim for a back condition 
and which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a ventral hernia.  An August 1998 
rating decision denied entitlement to service connection for 
the residuals of a head injury.


FINDINGS OF FACT

1.  The veteran has not been shown by credible evidence to 
suffer from the residuals of a head injury or rib fractures 
that can be related to his service.

2.  The Board of Veterans' Appeals (Board) denied entitlement 
to service connection for a back injury in May 1981.

3.  The RO denied entitlement to service connection for a 
back injury in April 1996.

4.  Additional evidence submitted since that time fails to 
show that a back injury was incurred in service, or that 
arthritis manifested to a compensable degree within one year 
of his discharge.

5.  There is no competent medical evidence of the existence 
of a ventral hernia related to treatment by VA.



CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well-grounded 
claims for service connection for the residuals of a head 
injury or rib fractures.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991).

2.  Evidence received since the RO denied entitlement to 
service connection for a back injury in April 1996 is not new 
and material, so that the claim is not reopened, and the 
April 1996 decision of the RO is final.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302 (1999).

3.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a ventral hernia due to treatment by 
VA is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
the residuals of a head injury and rib 
fractures

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, ones which are plausible.  If he has not presented 
well-grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims for residuals of a head injury and rib 
fractures are not well grounded.


Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).


FACTS

Residuals of a head injury

The veteran's service medical records are silent as to any 
complaints of or treatment for a head injury.  His May 1946 
separation examination was within normal limits.

The veteran was examined by VA in November 1948.  There was 
no mention of any head injury or the residuals of such an 
injury.  In fact, he specifically denied the existence of the 
residuals of any injuries.  The remainder of the records also 
make no reference to any head injury residuals, to include an 
extensive private examination performed in November 1995.


Rib fractures

The veteran's service medical records are silent as to any 
complaints of or treatment for rib fractures.  The separation 
examination conducted in May 1946 was normal.

The veteran was examined by VA in November 1948.  This 
examination did not make any mention of rib fractures.  In 
fact, he denied experiencing the residuals of any injuries.  
In November 1995, the veteran was afforded an extensive 
examination by a private physician.  He specifically denied a 
history of rib fractures.



ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service; and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, there is no evidence that the veteran 
suffered a head injury or fractured his ribs in service; 
thus, the element of well groundedness that requires the 
existence of an injury in service has not been established.  
Importantly, there is no objective medical evidence that the 
veteran suffers from any current disabilities that have been 
attributed to either a head injury or rib fractures.  
Therefore, the existence of a current disability has also not 
been established.  Clearly, the veteran has failed to present 
evidence of well-grounded claims for service connection for 
the residuals of a head injury or rib fractures.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform the appellant that his application is incomplete or of 
actions necessary to complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 465 
(1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim is 
not well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



II.  Whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for a 
back injury

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in 

service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The evidence that was of record when the RO considered this 
issue in April 1996 will be briefly summarized.  The 
veteran's service medical records did not contain any 
complaints of or treatment for a back injury.  The May 1946 
separation examination noted that his musculoskeletal system 
was within normal limits.  A November 1948 VA examination was 
also normal.  He offered no complaints concerning his low 
back at that time.  

During a March to May 1976 VA hospitalization, the veteran 
noted that he had arthritis of the back.  The objective 
examination was normal.  In August 1977, a service comrade 
submitted a statement in which it was indicated that the 
veteran had fallen off a feed pump aboard ship in the winter 
of 1944, injuring his back.  A private physician submitted a 
statement in May 1980 in which it was noted that he had 
treated the veteran since the fall of 1946.  He was 
reportedly seen for a back injury that allegedly began in 
service.  The physician admitted that this statement was 
based on his memory, noting that the records were in storage.  
Another physician also submitted a statement in May 1980.  
This noted that the veteran had been examined on May 26.  His 
spine was reportedly arthritic.  He was experiencing 
progressive stiffness and decreased range of motion.  In 
March 1996, another service comrade submitted a statement in 
which the veteran's fall from a feed pump in 1944 was again 
noted.  He then left the ship with back injuries.

The evidence submitted since the April 1996 denial included 
the report of an April 1979 private examination.  This showed 
no tenderness or muscle spasms in the low back.  While 
hospitalized in November 1979, the veteran indicated that he 
had arthritis in the lower spine.

After a careful review of the evidence of record, it is found 
that the additional evidence that the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the April 1996 decision by the RO remains final.


"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously of record included the veteran's and other lay 
statements of the incurrence of a back injury in service, as 
well as evidence of the apparent development of arthritis in 
the late 1970's.  However, there was no objective evidence of 
a relationship between any reported injury and any back 
disorder.  The additional evidence shows nothing new to 
establish that any current back disorder is etiologically 
related to his service.  While the veteran has asserted that 
such a relationship exists, he is not competent, as a 
layperson, to render an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nor does this 
evidence suggest that arthritis had manifested to a 
compensable degree within one year of his discharge.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for a low back disorder.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).


III.  Entitlement to compensation under 
38 U.S.C.A. § 1151 for a ventral hernia 
due to VA treatment

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1999).  
For claims filed prior to October 1, 1997, a claimant is 

not required to show fault or negligence in medical 
treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994); but 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) (indicating 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and 

capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a 
case where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the instant case, the veteran underwent a colonoscopy in 
November 1979.  He tolerated the procedure well.  No 
complications were noted.  The objective evidence of record, 
to include an extensive examination conducted by a private 
physician in November 1995, does not show the existence of a 
ventral hernia.  This examination noted that the abdomen was 
soft and without palpable masses.  

After a careful review of the relevant evidence of record, it 
is found that there is no competent medical evidence 
establishing the existence of an additional disability, 
namely a ventral hernia, that can be related to the November 
1979 colonoscopy performed by VA.  Although the veteran has 
asserted that such additional disability exists, he is not 
competent, as a layperson, to render an opinion as to medical 
diagnosis.  See Espiritu, supra.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991) for a 
ventral hernia is well grounded.  In the absence of competent 
medical evidence to support the veteran's claim, this claim 
must be denied as not well grounded. 

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application 

is incomplete or of actions necessary to complete it.  See 
38 U.S.C.A. § 5103(a) (West 1991); Beausoleil, supra; 
Johnson, supra; cf. Robinette, supra (when a claim is not 
well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for the residuals of a head injury is 
denied.

Service connection for rib fractures is denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for a back 
injury, the benefit sought on appeal is denied.

Compensation under 38 U.S.C.A. § 1151 for a ventral hernia 
due to VA treatment is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

